
	
		I
		111th CONGRESS
		1st Session
		H. R. 3765
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Davis of Kentucky
			 (for himself, Mrs. Capito,
			 Mr. Price of Georgia,
			 Mrs. Blackburn,
			 Mr. Paul, Mr. Pence, Mr.
			 Boustany, Mr. Rogers of
			 Michigan, Mr. Duncan,
			 Mr. Rogers of Kentucky,
			 Mr. Burton of Indiana,
			 Mr. Coble,
			 Mr. Boehner,
			 Mr. Thornberry,
			 Mr. Gohmert,
			 Mr. Reichert,
			 Mr. Roskam,
			 Mr. Nunes,
			 Mr. Heller,
			 Mr. Herger,
			 Mr. Tiberi,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Brady of Texas,
			 Mrs. McMorris Rodgers,
			 Mr. Cantor,
			 Mr. McCarthy of California,
			 Mr. Kline of Minnesota,
			 Mr. Pitts,
			 Mr. Wolf, Mr. Camp, Mr.
			 McHenry, Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Barrett of South Carolina,
			 Mr. Bonner,
			 Mr. Brown of South Carolina,
			 Mr. Shadegg,
			 Mr. Culberson,
			 Mr. Conaway,
			 Mr. Upton,
			 Mr. Rogers of Alabama,
			 Mr. Rehberg,
			 Mr. Cassidy,
			 Mr. Moran of Kansas,
			 Mr. Smith of Texas,
			 Mr. McKeon,
			 Mr. Akin, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend chapter 8 of title 5, United States Code, to
		  provide that major rules of the executive branch shall have no force or effect
		  unless a joint resolution of approval is enacted into law.
	
	
		1.Short titleThis Act may be cited as the
			 Regulations From the Executive in Need
			 of Scrutiny Act of 2009.
		2.FindingsCongress finds that—
			(1)section 1 of
			 article I of the Constitution grants all legislative powers to Congress;
			(2)section 8 of
			 article I of the Constitution provides that Congress has the power to
			 make all laws which shall be necessary and proper for carrying into execution
			 the foregoing powers;
			(3)Congress regularly
			 delegates its constitutional powers to the executive branch and its agencies
			 for the purpose of drafting rules;
			(4)many of the rules created by the executive
			 branch and its agencies are not drafted or do not come into effect until years
			 after the Act of Congress authorizing their creation;
			(5)such rules can
			 have substantial compliance or other financial costs on American families,
			 businesses, and local governments;
			(6)the drafters of
			 Federal rules are not accountable directly to the people of the United States
			 through regular elections;
			(7)during calendar year 2008, the Government
			 Accountability Office received a total of 3,006 final rules, including 94 major
			 rules;
			(8)the current executive rule review process
			 provided for in the provision of law commonly known as the Congressional Review
			 Act has only been exercised by Congress once since its enactment in 1996 to
			 reject a rule;
			(9)delegation of congressional powers to the
			 executive branch and its agencies augments the power of the executive branch
			 and fails to require that sitting members of Congress are accountable for
			 finalized rules; and
			(10)Congress must exercise greater
			 accountability for its delegation of constitutional authority and the impact
			 that such delegation has on the people, businesses, and State and local
			 governments of the United States.
			3.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
			
				8CONGRESSIONAL
				REVIEW OF AGENCY RULEMAKING
					
						Sec.
						801. Congressional review.
						802. Congressional approval procedure for major
				  rules.
						803. Congressional disapproval procedure for nonmajor
				  rules.
						804. Definitions.
						805. Judicial review.
						806. Exemption for monetary policy.
						807. Effective date of certain rules.
					
					801.Congressional
				review
						(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
									(i)a copy of the rule;
									(ii)a concise general statement relating
				to the rule, including whether it is a major rule; and
									(iii)the proposed effective date of the
				rule.
									(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
									(ii)the agency's actions relevant to
				sections 603, 604, 605, 607, and 609;
									(iii)the agency's actions relevant to
				sections 202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995;
				and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(C)Upon receipt of a report submitted
				under subparagraph (A), each House shall provide copies of the report to the
				chairman and ranking member of each standing committee with jurisdiction under
				the rules of the House of Representatives or the Senate to report a bill to
				amend the provision of law under which the rule is issued.
								(2)(A)The Comptroller General
				shall provide a report on each major rule to the committees of jurisdiction in
				each House of the Congress by the end of 15 calendar days after the submission
				or publication date as provided in section 802(b)(2). The report of the
				Comptroller General shall include an assessment of the agency's compliance with
				procedural steps required by paragraph (1)(B).
								(B)Federal agencies shall cooperate with
				the Comptroller General by providing information relevant to the Comptroller
				General's report under subparagraph (A).
								(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				immediately or as provided for in the rule, whichever is later, if a joint
				resolution of approval described in section 802 becomes law.
							(4)A nonmajor major rule shall take
				effect as provided by section 803 after submission to Congress under paragraph
				(1).
							(5)If a joint resolution of approval
				relating to a major rule is not enacted within the period provided in
				subsection (b)(2), then a joint resolution of approval relating to the same or
				a substantially similar rule may be considered under this chapter in the same
				Congress by either the House of Representatives or the Senate.
							(b)(1)A major rule shall not
				take effect unless the Congress enacts a joint resolution of approval described
				under section 802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 90 session days or
				legislative days, as applicable, beginning after the date such resolution is
				introduced, then the rule described in that resolution shall be deemed not to
				be approved and such rule shall not take effect.
							(c)(1)Notwithstanding any
				other provision of this section (except subject to paragraph (3)), a major rule
				may take effect for one 90-calendar-day period if the President makes a
				determination under paragraph (2) and submits written notice of such
				determination to the Congress.
							(2)Paragraph (1) applies to a
				determination made by the President by Executive order that the major rule
				should take effect because such rule is—
								(A)necessary because of an imminent
				threat to health or safety or other emergency;
								(B)necessary for the enforcement of
				criminal laws;
								(C)necessary for national security;
				or
								(D)issued pursuant to any statute
				implementing an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the
				opportunity for review otherwise provided under this chapter, in the case of
				any rule other than a major rule for which a report was submitted in accordance
				with subsection (a)(1)(A) during the period beginning on the date
				occurring—
								(A)in the case of the Senate, 60 session
				days, or
								(B)in the case of the House of
				Representatives, 60 legislative days,
								before
				the date the Congress adjourns a session of Congress through the date on which
				the same or succeeding Congress first convenes its next session, section 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
									(i)such rule were published in the
				Federal Register (as a rule that shall take effect) on—
										(I)in the case of the Senate, the 15th
				session day, or
										(II)in the case of the House of
				Representatives, the 15th legislative day,
										after the
				succeeding session of Congress first convenes; and(ii)a report on such rule were submitted
				to Congress under subsection (a)(1) on such date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A rule described under paragraph (1)
				shall take effect as otherwise provided by law (including other subsections of
				this section).
							802.Congressional
				approval procedure for major rules
						(a)For purposes of
				this section, the term joint resolution means only a joint
				resolution introduced in the period beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), the matter after the resolving clause of which is as follows:
				That Congress approves the rule submitted by the _ _ relating to _
				_. (The blank spaces being appropriately filled in).
						(b)(1)A joint resolution
				described in subsection (a) shall be referred to the committees in each House
				of Congress with jurisdiction.
							(2)For purposes of this section, the
				term submission date means the date on which the Congress receives
				the report submitted under section 801(a)(1).
							(c)In the Senate, if
				the committee to which is referred a joint resolution described in subsection
				(a) has not reported such joint resolution (or an identical joint resolution)
				at the end of 15 session days after the date of introduction of the joint
				resolution, such committee may be discharged from further consideration of such
				joint resolution upon a petition supported in writing by 30 Members of the
				Senate, and such joint resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the
				committee to which a joint resolution is referred has reported, or when a
				committee is discharged (under subsection (c)) from further consideration of a
				joint resolution described in subsection (a), it is at any time thereafter in
				order (even though a previous motion to the same effect has been disagreed to)
				for a motion to proceed to the consideration of the joint resolution, and all
				points of order against the joint resolution (and against consideration of the
				joint resolution) are waived. The motion is not subject to amendment, or to a
				motion to postpone, or to a motion to proceed to the consideration of other
				business. A motion to reconsider the vote by which the motion is agreed to or
				disagreed to shall not be in order. If a motion to proceed to the consideration
				of the joint resolution is agreed to, the joint resolution shall remain the
				unfinished business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following
				the conclusion of the debate on a joint resolution described in subsection (a),
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate, the vote on final passage of the joint
				resolution shall occur.
							(4)Appeals from the decisions of the
				Chair relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)(1)In the House of
				Representatives, if the committee or committees to which a joint resolution
				described in subsection (a) has been referred have not reported it at the end
				of 15 legislative days after its introduction, such committee shall be
				automatically discharged from further consideration of the resolution and it
				shall be placed on the appropriate calendar. A vote on final passage of the
				resolution shall be taken on or before the close of the 15th legislative day
				after the resolution is reported by the committee to which it was referred, or
				after such committee has been discharged from further consideration of the
				resolution.
							(2)(A)A motion in the House of
				Representatives to proceed to the consideration of a resolution shall be highly
				privileged and not debatable. An amendment to the motion shall not be in order,
				nor shall it be in order to move to reconsider the vote by which the motion is
				agreed to or disagreed to.
								(B)Debate in the House of
				Representatives on a resolution shall be limited to not more than two hours,
				which shall be divided equally between those favoring and those opposing the
				resolution. A motion to further limit debate shall not be debatable. No
				amendment to, or motion to recommit, the resolution shall be in order. It shall
				not be in order to reconsider the vote by which a resolution is agreed to or
				disagreed to.
								(C)Motions to postpone, made in the
				House of Representatives with respect to the consideration of a resolution, and
				motions to proceed to the consideration of other business, shall be decided
				without debate.
								(D)All appeals from the decisions of the
				Chair relating to the application of the Rules of the House of Representatives
				to the procedure relating to a resolution shall be decided without
				debate.
								(E)Except to the extent specifically
				provided in the preceding provisions of this subsection, consideration of a
				resolution in the House of Representatives shall be governed by the Rules of
				the House of Representatives applicable to other resolutions in similar
				circumstances.
								(f)If, before the
				passage by one House of a joint resolution of that House described in
				subsection (a), that House receives from the other House a joint resolution
				described in subsection (a), then the following procedures shall apply:
							(1)The joint
				resolution of the other House shall not be referred to a committee.
							(2)With respect to a
				joint resolution described in subsection (a) of the House receiving the joint
				resolution—
								(A)the procedure in
				that House shall be the same as if no joint resolution had been received from
				the other House; but
								(B)the vote on final
				passage shall be on the joint resolution of the other House.
								(g)The enactment of a
				resolution of approval does not serve as a grant of statutory authority by
				Congress for a rule and does not cure any procedural defect in the making of a
				rule.
						(h)This section and
				section 803 are enacted by Congress—
							(1)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such it is deemed a part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution described in subsection (a), and it supersedes
				other rules only to the extent that it is inconsistent with such rules;
				and
							(2)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
							803.Congressional
				disapproval procedure for nonmajor rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
						(b)(1)A joint resolution
				described in subsection (a) shall be referred to the committees in each House
				of Congress with jurisdiction.
							(2)For purposes of this section, the
				term submission or publication date means the later of the date on
				which—
								(A)the Congress receives the report
				submitted under section 801(a)(1); or
								(B)the nonmajor rule is published in the
				Federal Register, if so published.
								(c)In the Senate, if
				the committee to which is referred a joint resolution described in subsection
				(a) has not reported such joint resolution (or an identical joint resolution)
				at the end of 15 session days after the date of introduction of the joint
				resolution, such committee may be discharged from further consideration of such
				joint resolution upon a petition supported in writing by 30 Members of the
				Senate, and such joint resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the
				committee to which a joint resolution is referred has reported, or when a
				committee is discharged (under subsection (c)) from further consideration of a
				joint resolution described in subsection (a), it is at any time thereafter in
				order (even though a previous motion to the same effect has been disagreed to)
				for a motion to proceed to the consideration of the joint resolution, and all
				points of order against the joint resolution (and against consideration of the
				joint resolution) are waived. The motion is not subject to amendment, or to a
				motion to postpone, or to a motion to proceed to the consideration of other
				business. A motion to reconsider the vote by which the motion is agreed to or
				disagreed to shall not be in order. If a motion to proceed to the consideration
				of the joint resolution is agreed to, the joint resolution shall remain the
				unfinished business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following
				the conclusion of the debate on a joint resolution described in subsection (a),
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate, the vote on final passage of the joint
				resolution shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
							(1)after the
				expiration of the 60 session days beginning with the applicable submission or
				publication date, or
							(2)if the report
				under section 801(a)(1)(A) was submitted during the period referred to in
				section 801(d)(1), after the expiration of the 60 session days beginning on the
				15th session day after the succeeding session of Congress first
				convenes.
							(f)If, before the
				passage by one House of a joint resolution of that House described in
				subsection (a), that House receives from the other House a joint resolution
				described in subsection (a), then the following procedures shall apply:
							(1)The joint
				resolution of the other House shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in
				that House shall be the same as if no joint resolution had been received from
				the other House; but
								(B)the vote on final
				passage shall be on the joint resolution of the other House.
								804.Definitions
						For purposes
				of this chapter—
							(1)The term
				Federal agency means any agency as that term is defined in section
				551(1).
							(2)The term
				major rule means any rule that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
								(A)an annual effect
				on the economy of $100,000,000 or more;
								(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, or
				local government agencies, or geographic regions; or
								(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets.
								(3)The term
				nonmajor rule means any rule that is not a major rule.
							(4)The term
				rule has the meaning given such term in section 551, except that
				such term does not include—
								(A)any rule of
				particular applicability, including a rule that approves or prescribes for the
				future rates, wages, prices, services, or allowances therefore, corporate or
				financial structures, reorganizations, mergers, or acquisitions thereof, or
				accounting practices or disclosures bearing on any of the foregoing;
								(B)any rule relating
				to agency management or personnel; or
								(C)any rule of agency
				organization, procedure, or practice that does not substantially affect the
				rights or obligations of non-agency parties.
								805.Judicial
				reviewNo determination,
				finding, action, or omission under this chapter shall be subject to judicial
				review.
					806.Exemption for
				monetary policyNothing in
				this chapter shall apply to rules that concern monetary policy proposed or
				implemented by the Board of Governors of the Federal Reserve System or the
				Federal Open Market Committee.
					807.Effective date
				of certain rules
						Notwithstanding section
				801—
							(1)any rule that
				establishes, modifies, opens, closes, or conducts a regulatory program for a
				commercial, recreational, or subsistence activity related to hunting, fishing,
				or camping; or
							(2)any rule other
				than a major rule which an agency for good cause finds (and incorporates the
				finding and a brief statement of reasons therefore in the rule issued) that
				notice and public procedure thereon are impracticable, unnecessary, or contrary
				to the public interest,
							shall take effect at such time as
				the Federal agency promulgating the rule
				determines..
		
